                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                          )
                      Plaintiff,                   )
                                                   )       No. 1:14-cr-172
-v-                                                )
                                                   )       Honorable Paul L. Maloney
RONALD BRUCE MYERS,                                )
                              Defendant.           )
                                                   )

                                           OPINION

       This matter is before the Court on Defendant Ronald Myers’ motion to vacate, set

aside, or correct sentence under 28 U.S.C. § 2255 (ECF No. 210), as well as his motions for

discovery (ECF No. 213), for an evidentiary hearing (ECF No. 214), and seeking a change

in the way documents are served on him (ECF No. 225). The Government has responded

to Myers’ substantive motion (ECF No. 233) and the evidentiary motions (ECF No. 219).

Myers has replied (ECF No. 240). For the reasons to be explained, Myers is not entitled to

any of the relief he seeks.

                                        I. Background

       A. Introduction

       The Sixth Circuit has summed up Myers’ criminal history succinctly: “Using about

105 other names, eleven other dates of birth, and eleven other social security

numbers/employer identification numbers, Myers has devoted his life to stealing.” United

States v. Myers, 854 F.3d 341, 345-46 (6th Cir. 2017). “During his latest spree of thefts [which
led to his conviction in this case], Myers stole at least eight motor homes and then sold them

to unsuspecting dealers, posing as their legitimate owner by using clone titles.” Id. at 345.

       “Myers met Walter Nunley, his main coconspirator in this round of thefts, in the early

1990s while they were both imprisoned in Kentucky.” Id. at 346. “In September 2011, when

Myers was released after being imprisoned for violating his parole, Nunley picked Myers up

at the prison, and the pair went straight to work on stealing motor homes. By the time they

were arrested, they had stolen at least eight motor homes across the United States.” Id. Their

modus operandi was as follows:

       Myers would first identify target motor homes online and contact their owners
       to obtain the motor homes’ vehicle identification numbers (VINs), ostensibly
       to conduct a Carfax search on them. Myers would then forge Virginia titles for
       the targeted motor homes using their VINs. Using the forged Virginia titles,
       Myers would next apply for a clone title from either Mississippi or Illinois, as
       neither state verified that the out-of-state title—here, the forged Virginia title—
       was real. Myers and Nunley would then steal the targeted motor homes using
       master keys that they obtained online, pose as legitimate owners of the stolen
       motor homes using the clone titles from Mississippi or Illinois, and sell the
       motor homes to unsuspecting dealers.

Id. Myers would then launder the proceeds by using bank accounts he had created with fake

names and fake identification documents.

       Eventually, the partnership between Myers and Nunley unraveled. Id. at 347. Nunley

began cooperating with an FBI agent, and in a related case, he was convicted of multiple

counts of interstate transportation of stolen vehicles, money-laundering conspiracy, and other

related counts. Id. Nunley was sentenced to 188 months’ imprisonment and ordered to pay

about $1.45 million in restitution. Id. And in 2015, Myers was convicted of multiple counts

of interstate transportation of stolen vehicles, money laundering, and related conspiracies,


                                               2
and he was sentenced to 360 months’ imprisonment (ECF Nos. 117, 164). He appealed his

conviction and sentence, and the Sixth Circuit affirmed both. Id. at 358.

       B. The Motor Home Thefts and Money Laundering

       The following summary of Myers’ criminal activity in the instant case comes from the

Presentence Investigation Report (“PSR”) (ECF No. 147).

       In October 2011, Myers stole a 2006 Travel Supreme from Bankston Motor Homes

in Huntsville, Alabama. Myers drove the motor home to Indiana, where he transferred it to

a Colorado dealership employee. That dealership paid Myers (who was posing as “Justin

Maury”) $76,000 via two checks. Myers cashed the checks as Maury. The motor home was

sold to a dealer in Texas, who sold it to a retired military veteran.

       In December 2011, Myers stole a 2005 Monaco Signature Commander motor home

from a dealer lot in Calera, Alabama. Myers transported the motor home to Florida, where

he (again posing as Maury) sold it to a dealer in Orlando for $92,000.

       In January 2012, Myers and Nunley stole a 2005 Monaco Dynasty Diamond IV

motor home from a lot in Wildwood, Florida. Myers, this time posing as “Robert Peterson,”

sold the motorhome to a dealer in Nashville, Tennessee, for $60,000. Myers, still posing as

Peterson, cashed the proceeds of the sale at various banks and check-cashing centers in the

Nashville area. That motor home was later sold for approximately $120,000.

       The same month, Myers and Nunley attempted to steal a motorhome from a dealer

lot in Colorado, but that attempt was foiled by police.

       Also in January 2012, Myers and Nunley stole a 2007 County Coach Magna 630

motor home from the lot of the Tom Johnson Camping Center in Charlotte, North Carolina.

                                               3
They drove the motor home to Lexington, Kentucky. Myers dropped Nunley off there and

continued to Mesa, Arizona. Myers, posing as “Richard Brown,” sold the motor home to the

Arizona RV Super Center for $215,000. The RV Super Center transferred the money to the

account of “Solar Seal,” a shell company Myers owned.

       In March 2012, Myers and Nunley stole a 2006 Country Coach Rembrandt motor

home from the Holland Motor Home & Bus Company in Holland, Michigan. Myers drove

the motor home to Lexington, Kentucky. Nunley later drove the motor home to Las Vegas,

Nevada, where it was recovered in January 2013.

       In May 2012, Myers and Nunley stole two motor homes, a 2004 Newmar Essex and

a 2005 Holiday Rambler, from the Midway RV Center in Kent County, Michigan. They

drove the motor homes to Lexington, Kentucky. Nunley used the 2004 Newmar Essex for a

vacation from Florida to New England before the pair agreed to sell the motor home to a

dealership in Texas for $115,000. The dealership wired the purchase price to a “James

Richley.” On July 31, 2012, a check for $20,000 was written out of Richley’s account, and on

August 2, 2021, Myers, posing as Richley, withdrew $80,000 in cash.

       Myers then drove the 2005 Holiday Rambler to Mississippi. Posing as a “Grover

Sanders,” Myers sold that motor home to a dealer in Alabama for $90,000. Myers received

$10,000 in cash and the rest via check; he deposited the check into a bank account under

the Sanders name and withdrew $68,000 in cash.

       In July 2012, Myers stole a 2007 Newmar Mountain Aire motor home in Carthage,

Missouri. He drove the motor home to Kentucky, where he met Nunley. The pair drove the

motor home to Maine, and then Nunley’s wife drove it to Lexington, Kentucky. Myers titled

                                             4
the motor home in the name of “Richard Green,” and then, posing as Green, transferred

ownership to Nunley. In September 2012, Nunley traded the motor home to an Acura dealer

in exchange for two vehicles and $76,000. This motor home was later recovered in West

Virginia with extensive fire damage and a fake VIN number.

           C. The Arizona Case

           On November 29, 2012, a criminal complaint was filed in the District of Arizona

charging Myers with possession of a stolen motor vehicle (the 2007 Country Coach Magna

360) and wire fraud (ECF No. 9).1 At the time, Myers was in custody in the Eastern District

of Washington for violating his supervised release on a previous stolen motor home case

(Id.). On January 9, 2013, Myers was indicted on one count of sale or possession of a motor

vehicle, in violation of 18 U.S.C. § 2313, and one count of wire fraud (ECF No. 12). He

pleaded guilty to the stolen motor vehicle count and agreed to pay restitution in an amount

between $225,000 and $250,000 (ECF No. 32). In return, the Government agreed to no

special offense characteristics other than the amount of loss, a reduction for acceptance of

responsibility, a recommendation for the low end of the guideline range, and to dismiss the

wire fraud charge (Id.).

           The probation department calculated Myers’ sentencing guidelines to be offense level

15 (based on a loss amount of $248,100 and three levels off for acceptance of responsibility),

and his criminal history category to be VI, for a guideline range of 41-51 months’

imprisonment (see ECF No. 36). However, because Myers had an extensive criminal history




1   All citations in this subsection refer to documents in United States v. Myers, Case No. 2:13-cr-37 (D. Ariz.).

                                                              5
for the same type of offense and posed a high risk of recidivism, the probation officer

recommended an upward departure (see ECF No. 37). The Government opposed the

upward departure, based on the plea agreement (see ECF No. 43 at p. 6). On June 13, 2018,

the Arizona District Court sentenced Myers to 41 months’ imprisonment and $248,100.13

in restitution (Id. at 10). Myers was serving that sentence at the time of the Michigan

indictments.

           D. The Nunley Prosecution

           On August 22, 2013, Walter Nunley was indicted in this Court on eight counts (ECF

No. 2).2 Count 1 charged him with conspiring “with persons known and unknown” to

transport stolen motor homes in interstate commerce, to possess and sell stolen motor

vehicles, to transport stolen goods having a value of $5,000 or more in interstate commerce,

to possess and sell stolen property, to tamper with motor vehicle identification numbers, and

to utter and possess counterfeited State securities, in violation of various federal criminal

statutes (Id.). Counts 2, 3, and 4 charged him with transportation of three separate stolen

motor vehicles in interstate commerce (the 2006 Country Coach Rembrandt motor home,

the 2004 Newmar Essex motor home, and the 2005 Holiday Rambler motor home stolen

in this district) (Id.). Counts 5, 6, and 7 charged him with transportation of stolen goods (the

contents of the three motor homes) in interstate commerce and Count 8 charged him with

making a false statement to a federal agent (Id.). On October 31, 2013, a superseding

indictment was returned which added a ninth count, conspiracy with “persons known and




2   All citations in this subsection refer to documents in United States v. Nunley, Case No. 1:13-cr-158 (W.D. Mich.).

                                                             6
unknown” to launder the proceeds of the stolen motor homes (ECF No. 16). Both

indictments also included forfeiture allegations.

       On January 14, 2014, Nunley pleaded guilty to all nine counts without a plea

agreement (see ECF No. 29). He also stipulated to an entry of a forfeiture order in the

amount of $512,000 (ECF Nos. 31, 33). The same day, Nunley gave a proffer interview to

Government agents: He told them about his involvement in the theft of various motor homes

with Myers and provided them with a description of Myers’ modus operandi (ECF No. 45

at ¶¶ 83-84). In February 2004, Nunley’s wife, Sarah Nunley, also gave a proffer interview

regarding the assistance she gave to Myers and Nunley (Id. at ¶¶ 85-94).

       The probation department recommended a sentence of 240 months’ imprisonment

and restitution in the amount of $1,450,215.33 for Nunley (Id. at PageID.361). At

sentencing, the Court granted the Government’s U.S.S.G. § 5K1.1 motion, which was based

on Nunley’s cooperation against Myers (ECF No. 61 at PageID.532-33). That reduced

Nunley’s guideline range to 188-235 months’ imprisonment (Id. at PageID.534). The Court

sentenced Nunley to 188 months’ imprisonment and ordered restitution to be made in the

amount of $1,450,215.33 (ECF No. 55). The Judgment stated that the restitution was to be

joint and several with “Ronald Myers in District of Nevada [sic] case no. 2:13-CR-37-01, and

as well as any future case prosecuted in the Western District of Michigan.” (Id., PageID.455).

The Judgment has since been amended to change the amount of restitution payable to an

insurance company, but the total amount of restitution and the joint and several language of

the Judgment has not been changed (see ECF Nos. 59, 67).



                                              7
       E. The Myers Indictments

       On September 24, 2014, a grand jury returned an indictment charging Myers with

three counts of transportation of a stolen motor vehicle and one count of conspiring with

Walter Nunley, Sarah Nunley, David Laconte, Stephen Hall and with other persons known

and unknown to perform the motor home theft scheme (ECF No. 2). Myers was transported

to the Western District of Michigan and pleaded not guilty to all charges (ECF No. 11).

Attorney Jolene Weiner-Vatter was appointed to represent him in this case (ECF No. 7). In

December 2014, a superseding indictment was returned (ECF No. 42). That indictment

added a conspiracy with Nunley to engage in money laundering, and two charges of money

laundering. Myers pleaded not guilty to these charges as well (ECF No. 54).

       F. The Trial

       Myers’ trial began on April 13, 2015, before now-retired Judge Robert Holmes Bell

(see ECF No. 107). Over the course of six days, the Government introduced hundreds of

exhibits and called over 50 witnesses, including Walter and Sarah Nunley, Brenda Lucas,

and Steven Hall. Myers did not present a case (see ECF No. 204, PageID.3723-26). The jury

returned a guilty verdict on all counts (ECF No. 117).

       G. Sentencing

       After the trial, Myers filed a pro se motion to “replace” his attorney, Weiner-Vatter,

for sentencing (ECF No. 124). He accused her of “working with the government against his

interest in this matter,” and refusing to raise various sentencing issues he wanted to raise (Id.

at PageID.814, 818). He asked the Court to allow him to represent himself at sentencing,

“or to appoint new counsel to represent him at sentencing” (Id. at PageID.821). The Court

                                               8
held a hearing on the motion, at which Myers admitted that he did not have any evidence

that Weiner-Vatter was working with the government, “other than her actions,” some of

which he disagreed with (ECF No. 176 at PageID.2454). Myers listed some of his

disagreements with Weiner-Vatter, but she responded by describing all the things she had

done at Myers’ request, including changing her trial strategy at the last minute (Id. at

PageID.2457-59). She said, “if I didn’t file a motion, it was because I did not feel the motion

was legally relevant or it was frivolous or it wasn’t the correct timing or it wasn’t on our side”

(Id. at PageID.2461). The Court noted how often Weiner-Vatter had conferred with Myers

during the trial, and how he would usually “concur” by either nodding or indicating that he

was deferring to Weiner-Vatter (Id. at PageID.2465). The Court stated that there was not

“any issue that Ms. Weiner-Vatter either neglected to raise or fell into an omission of doing

something that from this Court’s perspective should have been done.” (Id. at PageID.2467.)

The Court determined that Weiner-Vatter should not be “dismissed” for sentencing, but

decided to appoint attorney Brian Lennon as “co-counsel” for sentencing, “to sit through this

matter with Mr. Myers and Ms. Weiner-Vatter.” (Id. at PageID.2468.) When asked if Myers

had any questions about the Court’s ruling, Myers said, “No, sir. Thank you.” (Id. at

PageID.2469.)

       The probation department calculated Myers’ base offense level as level 32, based on

an intended loss of $2,962,468.86, more than 10 victims, sophisticated means, possession or

use of device making equipment, and an organized scheme to steal motor homes (ECF No.

147 at ¶ 110). The probation department then applied a two-level enhancement for

conviction under 18 U.S.C. § 1956, a two-level enhancement for sophisticated money

                                                9
laundering, a four-level increase for Myers’ leadership role in the offense, and a two-level

increase for obstruction of justice, for a total offense level of 42 (Id. at ¶¶ 111-16). Myers’

criminal history resulted in a criminal history score of 17, which placed him in category VI

(Id. at ¶ 136). This combination produced a guideline range of 360 months to life (limited

by the combined statutory maximum to 1,140 months) (Id. at ¶184). The probation

department recommended restitution in the amount of $2,828,332.21 (Id. at ¶194). The

probation department later filed an addendum to the PSR, recommending that Myers

receive an adjustment for the 34 months he had already served on the Arizona sentence, and

that “the sentence for the instant offense run concurrently with the remaining undischarged

term of imprisonment” in the Arizona case, such that the total sentence would remain 360

months’ imprisonment (ECF No. 160).

       Attorneys Lennon and Weiner-Vatter filed a sentencing memorandum objecting to

the intended loss amount, the enhancement for possession/use of device making equipment,

the use of specific offense characteristics from U.S.S.G. § 2S1.1(b), and enhancements for

role in the offense and obstruction of justice (ECF No. 159). They also argued that Counts

2, 3, and 4 should merge with Count 1, the overarching conspiracy charge; that the restitution

order should not include the $248,100.13 in restitution ordered in the Arizona case; that the

sentence imposed in this case should run concurrent with the Arizona sentence; and that the

Court should avoid any unwarranted disparity with Nunley’s sentence of 188 months (Id.).

The defense argued for a sentence not to exceed 240 months (Id.).

       At the sentencing hearing, held on October 9, 2015, defense counsel argued their

objections (see ECF No. 178 at PageID.2498-2535). The Court denied all objections (Id.).

                                              10
When asked if there were any objections to the restitution amount, defense counsel sought

to ensure that the restitution order did not include the $248,100.13 in restitution ordered in

the Arizona case (Id. at PageID.2535-36). The Court then reviewed the list of potential

restitution payees with counsel and eliminated payments to Fountain Hills RV and Tom

Johnson, as they were associated with the Arizona case (Id. at PageID.2536-39). That

resulted in a reduced restitution amount of $2,418.172.99 (Id. at PageID.2539). Counsel

also clarified that the joint-and-several provision with Nunley would mean that restitution

dollars would only be collected once, regardless of who paid (Id. at PageID.2539-40).

       Prior to allocution, the Court asked Myers if he was “satisfied with the advice and

counsel you have been given here by your lawyers?” (Id. at PageID.2541). Myers said, “Oh,

not completely . . . we agreed to disagree on various issues.” (Id.) “[W]e reached an

agreement that these are the objections they were going to raise.” (Id.) During allocution,

Myers’ lawyers argued in favor of a downward variance (Id. at PageID.2542-44). Myers then

raised several other sentencing issues his counsel had declined to raise: a double jeopardy

issue, two multiplicity issues, and the probation officer’s alleged failure to show his work

when calculating the guidelines (Id. at PageID.2544-48).

       Following allocution, the Court made a guideline finding of level 42 and criminal

history category VI, for a guideline range of 360 months’ to 1,140 months’ imprisonment

(the statutory maximum) (Id. at PageID.2558). The Court imposed a total sentence of 360

months’ imprisonment, which “includes an adjustment of 34 months downward to 360 from

the term of custody you’ve already served that you will not be credited for in the District of

. . . Arizona.” (Id. at PageID.2559.) “The 360-month sentence will be served concurrently

                                             11
with the remaining undischarged term of imprisonment for the District of Arizona case.”

(Id.) The Court also ordered restitution in the amount of $2,418,172.99 “which is joint and

several with Mr. Nunley.” (Id. at PageID.2560.) At the conclusion of the sentencing hearing,

the Court asked, “Any objections not previously raised?” (Id. at PageID.2562.) There were

no such objections (Id.).

       Judgment was entered on October 14, 2015, consistent with the Court’s oral sentence

(ECF No. 164). The judgment itemized the amount of restitution due each victim (Id.). It

included “[r]estitution in the total amount of $2,418,172.99, joint and several with Walter J.

Nunley’s related case 1:13-CR-158.” (Id. at PageID.1196.) The Court had previously entered

a stipulated order of criminal forfeiture in the amount of $780,000, which was also “joint and

several with that imposed against Walter J. Nunley in United States v. Nunley, 1:13-cr-158

(RHB).” (ECF No. 137).

       H. The Appeal

       Myers filed a timely notice of appeal (ECF No. 166). Attorney Kenneth Tableman

was appointed to represent Myers on appeal (ECF No. 198). On February 18, 2018,

Tableman filed a lengthy brief raising seven issues: (1) improper venue for Counts 5, 6, and

7 (the money laundering counts); (2) Counts 1, 2, 3, and 4 were multiplicitous and should

have been merged; (3) the Court failed to give a venue instruction on the money laundering

counts; (4) Counts 1 and 5 were multiplicitous and should have been merged; (5) the Court

erred by denying Myers’ requests to represent himself; (6) the Court erred in (a) calculating

the amount of loss, (b) applying a sophisticated money laundering enhancement, and (c)

applying a leadership-role enhancement, and (7) the Court erred by refusing to consider a

                                             12
pending sentencing guideline amendment (see Sixth Circuit Case No. 15-2238, Myers’ Brief

at Docket No. 20).

       On April 14, 2017, the Sixth Circuit issued a published opinion affirming Myers’

conviction and sentence. Myers, 854 F.3d 341. The panel held that venue was proper in the

Western District of Michigan on the money laundering counts; that the charges against Myers

were not multiplicitous; that the district court did not err in denying Myers’ requests to

represent himself; that the amount of loss calculation was not clearly erroneous; that the

Court did not “double-count” by applying an enhancement for sophisticated money

laundering; that the court did not err in applying a leadership enhancement; and that the

Court was not required to consider a pending guideline amendment. Id. at 349-58. One

judge dissented in part and would have held that venue did not properly lie in the Western

District of Michigan for Counts 6 and 7, the substantive money laundering counts. Id. at 358-

61 (Kethledge, J., concurring in part and dissenting in part).

       Myers’ petition to the Supreme Court for a writ of certiorari was denied on January

8, 2018. Myers v. United States, 138 S. Ct. 638 (Mem) (2018).

       I. Myers’ § 2255 Motion

       Myers filed a timely motion pursuant to 28 U.S.C. § 2255 on December 17, 2018

(ECF No. 210). The case was reassigned to this judicial officer due to Judge Bell’s retirement

(see ECF No. 209). The Government responded on June 6, 2019 (ECF No. 233) and Myers

replied on September 9, 2019 (ECF No. 240).




                                              13
                                         II. Standards

       A. Merits

       A prisoner who moves to vacate his sentence under § 2255 must show that the

sentence was imposed in violation of the Constitution or laws of the United States, that the

court was without jurisdiction to impose such a sentence, that the sentence was in excess of

the maximum authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C.

§ 2255. To prevail on a § 2255 motion “a petitioner must demonstrate the existence of an

error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir.

2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003) (internal quotation

marks omitted)). Non-constitutional errors are generally outside the scope of § 2255 relief.

United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A petitioner can prevail on a

§ 2255 motion alleging non-constitutional error only by establishing a “fundamental defect

which inherently results in a complete miscarriage of justice, or, an error so egregious that it

amounts to a violation of due process.” Watson v. United States, 165 F.3d 486, 488 (6th Cir.

1999) (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal

quotation marks omitted)).

       B. Evidentiary Hearing

       The Court must hold an evidentiary hearing to determine the issues and make

findings of fact and conclusions of law “[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief[.]” 28 U.S.C. § 2255(b). No

hearing is required if a petitioner’s allegations “cannot be accepted as true because they are

                                              14
contradicted by the record, inherently incredible, or conclusions rather than statements of

fact.” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (quotation omitted).

       C. Procedural Default

       Generally, claims not raised on direct appeal are procedurally defaulted and may not

be raised on collateral review unless the petitioner shows either (1) “cause” and “actual

prejudice” or (2) “actual innocence.” Massaro v. United States, 538 U.S. 500, 504 (2003).

An ineffective assistance of counsel claim, however, is not subject to the procedural default

rule. Id. An ineffective assistance of counsel claim may be raised in a collateral proceeding

under § 2255, whether or not the petitioner could have raised the claim on direct appeal. Id.

       D. Ineffective Assistance of Counsel

       The right to counsel at a criminal trial, enshrined in the Sixth Amendment, assures

the fairness and legitimacy of the trial process. See Kimmelman v. Morrison, 477 U.S. 365,

374 (1986). Establishing ineffective assistance of counsel can therefore excuse the failure to

raise a particular claim at trial or on direct appeal. Id. at 383; Ratliff v. United States, 999

F.2d 1023, 1026 (6th Cir. 1993). The two-part test for ineffective assistance of counsel was

outlined in Strickland v. Washington, 466 U.S. 668 (1984). The defendant must first show

that counsel’s representation fell below an objective standard of reasonableness. Id. at 688.

When reviewing allegations of ineffective assistance, this Court must “strongly presume[]”

that counsel “rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment[.]” Burt v. Titlow, 571 U.S. 12, 22 (2013) (quoting

Strickland, 466 U.S. at 690 (internal quotation marks omitted)). The defendant must also

show that, but for counsel’s errors and omissions, a reasonable probability exists that the

                                              15
result of the proceedings would have been different. Strickland, 466 U.S. at 694. Explained

another way, the defendant must show that the alleged errors in counsel’s performance

created actual prejudice and worked to the defendant’s “substantial disadvantage.” United

States v. Frady, 456 U.S. 152, 170 (1982). For this second factor, the defendant must show

actual prejudice, not the mere possibility of prejudice. Maupin v. Smith, 785 F.2d 135, 139

(6th Cir. 1986).

       Ultimately, the question is not simply whether defense counsel was simply inadequate,

but rather whether defense counsel was so thoroughly ineffective that the errors caused defeat

that was “snatched from the hands of probable victory.” United States v. Morrow, 977 F.2d

222, 229 (6th Cir. 1992) (en banc). Necessarily then, when the alleged underlying error by

counsel lacks merit, counsel cannot be deemed constitutionally ineffective for failing to raise

the issue. See Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999); Ludwig v. United States,

162 F.3d 456, 459 (6th Cir. 1998) (“Counsel was not required to raise meritless arguments

in order to avoid a charge of ineffective assistance of counsel.”).

                                         III. Analysis

       Myers brings fifteen grounds for relief in his motion but concedes two in his reply

brief (Ground Ten and Ground Twelve) (see ECF No. 240 at PageID.4224-25). The Court

will address the remaining thirteen claims in the order presented.

Ground One: Ineffective Assistance of Counsel – Double Jeopardy/Prior Punishment

       Myers claims that his trial and appellate counsel were ineffective for failing to raise a

double jeopardy objection in the district court and on appeal. He argues that double jeopardy

applied because he was previously “punished” in Nunley’s case, No. 1:13-cr-158. This

                                              16
argument hinges on the part of Nunley’s judgment that orders that restitution was to be joint

and several with “Ronald Myers in District of [Arizona] case no. 2:13-CR-37-01, and as well

as any future case prosecuted in the Western District of Michigan.” Myers now argues that

this language in Nunley’s case barred any future prosecution of Myers on the same charges.

       The Double Jeopardy Clause of the U.S. Constitution guarantees that no person shall

be “subject for the same offense to be twice put in jeopardy of life or limb.” U.S. Const.

Amend. V. This clause provides three separate guarantees: (1) it protects against a second

prosecution for the same offense after acquittal; (2) it protects against a second prosecution

for the same offense after conviction; and (3) it protects against multiple punishments for the

same offense. United States v. Dixon, 509 U.S. 688, 696 (1993). But for the Fifth

Amendment bar against double jeopardy to apply, in the context of multiple punishment,

the defendant must show that he has been “punished” for the “same offense” in “successive

prosecutions.” Hudson v. United States, 522 U.S. 93, 98–99 (1997). “The Clause protects

only against the imposition of multiple criminal punishments for the same offense[.]” Id.

       This means that there can be no double jeopardy in the absence of a prior jeopardy.

United States v. Torres, 28 F.3d 1463, 1465 (7th Cir. 1994) (citing Serfass v. United States,

420 U.S. 377, 389 (1975)). In Torres, the defendant in a criminal prosecution claimed that

he was placed in double jeopardy by a prior forfeiture judgment in a proceeding to which he

was not a party. Id. at 1464. The Seventh Circuit held that “[a]s a non-party, Torres was not

at risk in the forfeiture proceeding, and ‘[w]ithout risk of a determination of guilt, jeopardy

does not attach[.]’ ” Id. at 1465 (quoting Serfass, 420 U.S. at 389). “Torres was no more ‘in

jeopardy’ in a forfeiture proceeding in which he was not a party than he would have been in

                                              17
a separate trial of [his co-defendant] . . . that could have ended with a finding by the judge

that Torres and [his co-defendant] sought to buy cocaine[.]” Id. Here, as in Torres, Myers

was not a party or defendant in Nunley’s case. He was, at most, an unindicted conspirator;

He was not at risk of a determination of guilt in that case. Id.; see also Serfass, 420 U.S. at

391-92; Edmonds v. Smith, 922 F.3d 737, 740 (6th Cir. 2019) (“one must generally have

been a party to a litigation to be bound by its judgment”). The Court had no jurisdiction to

impose a “punishment” against Myers in Nunley’s case.

       It is unclear why Judge Bell ordered that restitution be “joint and several” with Myers

in Nunley’s case since Myers was not a defendant in that case. Although 18 U.S.C. § 3664(h)

provides that “[i]f the court finds that more than [one] defendant has contributed to the loss

of a victim, the court may make each defendant liable for payment of the full amount of

restitution or may apportion liability among the defendants to reflect the level of contribution

to the victim’s loss and economic circumstances of each defendant,” the Sixth Circuit has

held, in an unpublished opinion, that this provision does not apply when the defendant is

“the only person charged in the indictment.” United States v. McGlown, 380 F. App'x 487,

491 (6th Cir. 2010). Thus, regardless of whether Judge Bell was without jurisdiction to order

that restitution be joint and several with Myers in Nunley’s case, the order was not

enforceable as to Myers since Myers was not a party to that case. The order in Nunley’s case

cannot constitute “punishment” against Myers, and in turn, Myers was not placed in

“jeopardy” in Nunley’s case. His double jeopardy argument is without merit.

       Myers’ counsel cannot be ineffective for failing to raise a frivolous issue. See Sutton

v. Bell, 645 F.3d 752, 755 (6th Cir. 2011). In her affidavit, Weiner-Vatter indicated that she

                                              18
did not pursue Myers’ double jeopardy argument because it was “without merit.” (Weiner-

Vatter Affidavit, ECF No. 226 at ¶7(a).) She correctly notes that “there is no case law or

statute supporting any such position and Defendant Myers failed to raise any such issue on

appeal.” (Id.) Myers’ appellate counsel considered the double jeopardy issue “at length and

declined to raise it because [he] concluded it lacked merit and would detract from other

more meritorious issues.” (Tableman Affidavit, ECF No. 222 at PageID.4063.) Attached to

his affidavit was a copy of a letter dated January 19, 2016 that he sent to Myers explaining

why he was not going to raise the double jeopardy issue on appeal: “You were not a defendant

in that case (Nunley’s case). The district court had no authority to order you to pay restitution.

Your payment, even if compelled by the Bureau of Prisons, does not make the court’s invalid

judgment, valid.” (Id. at Ex. A.) He informed Myers that “[n]umerous courts have held that

for the district court to validly order restitution under 18 U.S.C. 3664(h), the defendant must

have been before the court, or included, in the same indictment.” (Id.). He also told Myers,

“[i]f you can find me a case that holds that the voluntary payment of restitution in a case

where the defendant was not named in the indictment has a double jeopardy effect on a later

order of restitution, please send it to me.” (Id.) Myers did not and has not cited any such

case.

        Neither counsel was ineffective for failing to assert Myers’ frivolous double jeopardy

claim. Furthermore, Myers is unable to show that the outcome of his case would have been

different had his counsel pursued this argument, since any such argument would certainly

have been rejected. Ground One of Myers’ motion has no merit.



                                               19
Ground Two: Ineffective Assistance of Counsel – Duplicity

       Myers argues that trial counsel was ineffective for failing to properly raise the duplicity

issue that he sees in Count One. Myers maintains that the indictment improperly alleged

multiple separate conspiracies within Count One (one between Myers and Nunley, and a

separate conspiracy between Myers and his helper Steven Hall), and that trial counsel was

ineffective when she failed to pursue this issue on his behalf.

       Myers’ position is directly contradicted by the record. Weiner-Vatter filed a motion

to dismiss the indictment for duplicity (ECF No. 25) with a thorough brief in support (ECF

No. 26). The Court took the issue under advisement until trial; on the fifth day of trial,

Weiner-Vatter presented this argument to the Court (see Trial Transcript, Volume V, ECF

No. 203 at PageID.3670-71). Weiner-Vatter also requested a jury instruction as to multiple

conspiracies (Id. at PageID.3705), and the Court instructed the jury that it could consider

whether there were multiple conspiracies, and that it must acquit if the Government proved

that Myers was in a conspiracy not charged in the indictment (ECF No. 145 at PageID.980-

81). Given this record, the Court concludes that the duplicity issue was properly and

repeatedly raised by Weiner-Vatter. Myers’ argument that she was ineffective for failing to

raise the issue is contradicted by the record, and it is meritless.

Ground Three: Ineffective Assistance of Counsel – Fatal Variance

       Myers next argues that trial counsel was ineffective for failing to raise the fatal variance

issues he believes occurred during trial. A fatal variance occurs when the evidence presented

at trial proves facts materially different from those charged in the indictment. See, e.g., Lucas

v. O’Dea, 179 F.3d 412, 417 (6th Cir. 1999). “To obtain reversal of a conviction because of

                                               20
a variance between the indictment and the evidence produced at trial, a defendant must

satisfy a two-prong test: (1) the variance must be demonstrated and (2) the variance must

affect some substantial right of the defendant.” United States v. Prince, 214 F.3d 740, 757

(6th Cir. 2000). “The indictment must inform the defendant of the charges against him, but

it need not inform him point-by-point of the manner in which the government will prove its

case.” United States v. Bradley, 917 F.3d 493, 504 (6th Cir. 2019).

         Myers argues that two3 fatal variances exist. First, he argues that the conduct related to

the Travel Supreme motor home stolen in Huntsville, Alabama, was not charged in the

indictment. This is problematic, Myers argues, for three reasons: 1) because he was not

notified of these allegations before trial; 2) because there is a possibility that one or more

jurors voted to convict him because of this conduct, which was not charged; and 3) he is now

at risk for double jeopardy because this crime was not charged. In Myers’ view, Weiner-

Vatter’s failure to address this issue prejudiced him, and therefore, she was ineffective for

failing to raise the issue. But, as above, this argument is directly contradicted by the record

evidence. Weiner-Vatter explicitly raised this argument on the fifth day of trial (see ECF No.

203 at PageID.3671-74, 3701). The Court rejected this argument, stating that Myers was

“trying to treat the indictment as a bill of particulars, and it is not.” (Id. at PageID.3702).

Given this record, the Court concludes that this variance issue was properly raised by

Weiner-Vatter. Myers’ argument that she was ineffective for failing to raise the issue is

contradicted by the record, and it is meritless.



3Myers states that he is bringing three fatal variances, but only two are presented (see ECF No. 211 at PageID.3870-
71).

                                                         21
       To the extent that Myers brings a claim that Weiner-Vatter was ineffective for failing

to object on lack-of-notice grounds, that too is contradicted by the record. The Huntsville

theft was noted on the first page of the Government’s trial brief (see ECF No. 89 at

PageID.535); counsel stipulated to the introduction of evidence used to prove the Huntsville

theft (see ECF Nos. 84, 99); and Weiner-Vatter confirmed that the Government provided

discovery to the defense on this theft (see ECF No. 226 at ¶ 9(c)). Thus, any lack-of-notice

objection would have been futile, so counsel cannot be ineffective for failing to raise such an

issue. See Sutton, 645 F.3d at 755.

       And to the extent that Myers seeks to bring a preemptive double jeopardy argument,

that too is meritless. The Huntsville theft was properly considered as part of this case. If

Myers is ever charged with that conduct again, he may raise the double jeopardy argument

at that time, but he cannot preemptively raise such an argument.

       Myers’ second fatal variance argument is a repetition of Ground Two: he argues that

Count 1 of the indictment charged a single conspiracy, but the evidence at trial showed three

separate and distinct conspiracies. This argument is rejected for the same reason as Ground

Two: it is plainly contradicted by the record.

Ground Four: Ineffective Assistance of Counsel – Insufficient Evidence

       Here, Myers argues that Weiner-Vatter was ineffective for failing to argue that there

was insufficient evidence to prove money laundering. Myers largely challenges the sufficiency

of the evidence regarding his “intent to disguise” the funds he received through his system of

motor home thefts, claiming that the evidence showed at best “money spending, not money

laundering.” The Court disagrees.

                                                 22
       To evaluate a defendant’s claim that the evidence is insufficient to support a

conviction, the Court must consider “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). A

defendant “bears a very heavy burden” in a sufficiency of the evidence challenge. United

States v. Davis, 397 F.3d 340, 344 (6th Cir.2005) (internal citations omitted).

       To prove concealment money laundering, in violation of 18 U.S.C. § 1956(a)(1)(b),

the United States had to prove:

       (A) First, that the defendant conducted a financial transaction.

       (B) Second, that the financial transaction involved property that represented
           the proceeds of some specified unlawful activity.

       (C) Third, that the defendant knew that the property involved in the financial
           transaction represented the proceeds from some form of unlawful activity.

       (D) Fourth, that the defendant knew that the transaction was designed in whole
           or in part to conceal or disguise the nature, location, source, ownership,
           or control of the proceeds of the specified unlawful activity.

See Sixth Circuit Pattern Jury Instruction § 11.02.

       Myers’ argument here fails for two reasons. First, because Weiner-Vatter argued that

there was insufficient evidence to prove the money laundering charges (see ECF No. 203 at

PageID.3670). The insufficient evidence argument was properly raised at trial. Myers’

argument that Weiner-Vatter was ineffective for failing to raise the issue is contradicted by

the record, and it is meritless.

       On the merits, though, the record was replete with evidence that Myers intentionally

laundered money. Myers argues that this is not the case because the financial transactions

                                              23
were part and parcel of the theft, interstate transportation, and sale of the motorhomes: in

essence, Myers argues that until he received (or withdrew) the proceeds of the sale of the

motorhome in cash, he could not launder them.

       This is a fundamental misunderstanding of the elements of the substantive crime of

theft of a vehicle. For each substantive count, the Government only needed to prove (1) that

the vehicle was stolen, (2) that defendant transported it (or caused it to be transported) in

interstate commerce, and (3) that defendant knew the vehicle was stolen. 18 U.S.C. § 2312.

The Government never need to prove that any financial transaction occurred, nor did it need

to prove concealment. See, e.g., United States v. Meade, No. 11-51-GFVT, 2015 WL

1649118, at *7 (E.D. Ky. Apr. 14, 2015), aff'd in relevant part, 677 F. App’x 959 (6th Cir.

2017) (““the predicate offense of transporting a stolen vehicle does not require proof of a

financial transaction . . . whereas money laundering does.”). Further, Myers’ argument here

is inconsistent with the Sixth Circuit’s holding in his direct appeal, where the Circuit

recognized that the stolen motor homes themselves were the “proceeds” of his thefts, and

Myers “completed the laundering of those ‘proceeds’ by using the stolen motor homes’ clone

titles to sell them to unsuspecting dealers and by withdrawing the sale money in cash.” Myers,

854 F.3d at 350.

       Relatedly, Myers argues that there was insufficient evidence of money laundering

because he claims he did not intend to disguise the funds he withdrew. He claims that when

he withdrew the funds (using a false name and fake identification), he did not intend to

conceal the source of the funds, but rather, just to “divvy up” and spend the cash. Again, this

represents a fundamental misunderstanding of what money laundering is: acts designed in

                                              24
whole or in part to conceal or disguise the nature, location, source, ownership, or control of

the proceeds. It is a reasonable conclusion that Myers’ use of a fake name and fake

identification to withdraw untraceable cash was, in fact, money laundering, and Myers’

disagreement with the jury’s logical conclusion does not render the evidence insufficient.

What Myers did with the cash after he withdrew it is irrelevant; the jury was instructed that

the Government only needed to prove that the withdrawals themselves were designed to

conceal. There is no requirement that the money be additionally laundered. Myers claims

here are meritless.

Ground Five: Ineffective Assistance of Counsel – Subpoenas for Sentencing Witnesses

       Myers argues that both trial and appellate counsel were ineffective for failing to object

to the Court’s denial of subpoenas for witnesses at sentencing and failing to raise the issue

on appeal. Myers argues that the PSR improperly calculated the amount of consequential

damages, so he asked his attorneys to subpoena all alleged victims to provide testimony that

they did not suffer losses in the amounts contained in the PSR. Myers concedes that at

sentencing, he did agree that the subpoenas would not be necessary “based on the Court’s

assurance that the consequential damages were irrelevant and would not be used” (see ECF

No. 177 at PageID.2492). He claims that Judge Bell then “sandbagged” him by using the

consequential damages at sentencing; his attorneys should have objected once they saw that

Judge Bell “violated” the “agreement” he and Myers had reached (ECF No. 211 at

PageID.3878).

       As before, this argument is contradicted by the record: Weiner-Vatter filed a motion

seeking subpoenas for six witnesses to appear at sentencing, including one expert witness (see

                                              25
ECF No. 148). The Government objected, arguing that some of these witnesses had testified

about the amount of loss at trial, so their testimony was unnecessary and cumulative (see

ECF No. 150). The Court held an in camera hearing on the motion with just Myers, Weiner-

Vatter, and the probation officer present (see Transcript of In Camera Hearing, ECF No.

177). At that hearing, the Court agreed that consequential damages were not relevant, which

rendered two of the six requested witnesses unnecessary (Id. at PageID.2475). The Court

asked for an affidavit from the expert witness, which defense counsel agreed to, rendering

live testimony unnecessary (Id. at PageID.2491-92). And the Court agreed that it would

determine losses for the remaining three witnesses based on the intended loss, rather than

how much they had been reimbursed, which absolved the need for their testimony (Id. at

PageID.2479-81). At the conclusion of this hearing, Myers and Weiner-Vatter conferred off

the record (Id. at PageID.2492). Weiner-Vatter reported to the Court that Myers was “very

happy” with the outcome (id.), so the Court entered an order denying counsel’s motion for

subpoenas (ECF No. 155).

      But even so, Myers is not entitled to relief on this ground because he cannot show

prejudice. Even if he were correct that the Court should have applied a 16-point

enhancement for the amount of loss (rather than the 18-point enhancement that it actually

used), that would not have changed his guideline sentencing range. The PSR calculated

Myers’ offense level at 42 and his criminal history category at VI (see ECF No. 147 at

PageID.1074). This put his guideline range at 360 months to life (capped here by the

statutory maximum sentence of 1,140 months). But the guideline range for an offense level

of 40 and criminal history of VI is also 360 to 1,140 months. Therefore, any alleged error

                                            26
here has no impact on his guideline sentencing range, so Myers cannot establish actual

prejudice. This defeats this claim for ineffective assistance of counsel. Maupin, 785 F.2d at

139.

Ground Six: Ineffective Assistance of Counsel – Alleged Loss Calculation Error

       Myers next argues that all of his attorneys were ineffective for failing to argue at trial

or raise an argument on appeal that the Court erred in calculating the loss amount by

including consequential damages. As above, Myers argues that the “correct” loss amount

excludes consequential damages and was somewhere between $1,000,000 and $2,500,000,

which would have resulted in a 16-level adjustment (see ECF No. 211-2 at Exh. N). For the

same reason just explained, Myers’s argument fails. Any alleged error had no impact on his

guideline sentencing range, so Myers cannot establish actual prejudice. This defeats this

claim for ineffective assistance of counsel. Maupin, 785 F.2d at 139.

Ground Seven: Ineffective Assistance of Counsel -- Obstruction of Justice Enhancement

       Myers argues that his counsel were ineffective for failing to argue that the Court erred

when it applied the two-level enhancement for obstruction of justice. The probation

department recommended a two-level enhancement for obstruction of justice pursuant to

U.S.S.G. § 3C1.1 because Myers committed “obstructive conduct related to the defendant’s

offense of conviction and any relevant conduct; or a closely related offense.” (ECF No. 147

at ¶ 115.) As Myers acknowledges, counsel raised an objection to the obstruction

enhancement in the PSR and in the defendant’s sentencing memorandum. (Id., Objection

5, PageID.1070; ECF No.159 at PageID.1136-38.) The enhancement was extensively argued

at sentencing. (ECF No. 178 at PageID.2524-32.) Although the Court described it as “a close

                                              27
question,” the Court concluded that the enhancement applied in this case (Id. at

PageID.2532-35).

       Myers now argues that his counsel were ineffective for failing to specifically argue that

the obstruction of justice could not be applied to the money laundering guidelines (which

drove his sentencing guideline range). Myers relies on U.S.S.G. § 2S1.1(a)(1) and the

corresponding application note 2(C). Section 2S1.1(a)(1) provides that the base offense level

for a money laundering offense is “[t]he offense level for the underlying offense from which

the laundered funds were derived[.]” Application Note 2(C) to that guideline provides that

“in cases in which subsection (a)(1) applies, application of any Chapter Three adjustments

shall be determined based on the offense covered by this guideline (i.e., the laundering of

criminally derived funds) and not on the underlying offense from which the laundered funds

were derived.” Based on these provisions, Myers argues that he should not have received an

obstruction of justice enhancement because his obstructive conduct related to the

theft/transportation/sale of the stolen vehicles, not his money laundering offenses. (ECF No.

211-2 at Exh. O.) He notes that his counsel did make an Application Note 2(C) argument

against imposing a leadership enhancement for the money laundering offense (ECF No. 178

at PageID.2520), but not as to the obstruction enhancement.

       However, Myers’ argument here, if successful, would only result in a two-level change.

As explained above, a two-level decrease fails to show actual prejudice. Even if Myers were

correct in arguing that the Court should not have imposed the two-level obstruction of justice

enhancement, any error would not have impacted his guideline range. Therefore, Myers



                                              28
cannot show actual prejudice, and this defeats his ineffective assistance of counsel claim.

Maupin, 785 F.2d at 139.

       And even if Myers could demonstrate that the Court erred in both its calculation of

consequential damages and application of the obstruction of justice enhancement (resulting

in a combined decrease of four levels to his offense level), he still cannot show prejudice: the

guideline range remains 360 to 1,140 months’ imprisonment with even a five-level decrease.

Accordingly, the Court need not review the merits of either issue, as even with the

combination of both, Myers fails to demonstrate prejudice.

Ground Eight: Ineffective Assistance of Counsel -- “Unresolved” Sentencing Issues

       Myers argues that all of his attorneys erred by failing to raise and resolve the eight

sentencing issues outlined below, and in turn, that their performance was ineffective.

       Federal Rule of Criminal Procedure Rule 32(i)(3)(B) provides that at sentencing, the

Court “must – for any disputed portion of the presentence report or other controverted

matter – rule on the dispute or determine that a ruling is unnecessary either because the

matter will not affect sentencing, or because the court will not consider the matter in

sentencing.” This applies to factual disputes, not legal objections. See United States v.

McGee, 529 F.3d 691, 700-01 (6th Cir. 2008). To trigger the rule, “the defendant must

actively raise the dispute during the sentencing hearing before the district court's duty to find

facts arises.” United States v. White, 492 F.3d 380, 415 (6th Cir. 2007). Any violation of the

rule is deemed to be harmless if it did not affect the defendant’s sentence. United States v.

Darwich, 337 F.3d 645, 666 (6th Cir. 2003). Finally, counsel=s failure to raise a viable

argument at sentencing that would reduce the defendant=s sentence may constitute a deficient

                                               29
performance. McPhearson v. United States, 675 F.3d 553, 559 (6th Cir. 2012). But, as will

be explained, the Court finds no merit in any of Myers’ eight arguments, so counsel was not

deficient.

       First, Myers argues that the probation officer that prepared his PSR did not “show his

work,” so Myers and his counsel were unable to “check his findings.” This claim fails for two

reasons. First, because it is contradicted by the record: the PSR contains a clear and detailed

outline of the probation officer’s calculations and results (see ECF No. 147 at PageID.1044-

45). And second, Myers does not allege, much less show, how this alleged error prejudiced

him. Indeed, Tableman considered the issue and “did not see any problems with the way

the probation officer analyzed” Myers’ guideline range (ECF No. 222 at PageID.4064). The

Court finds no error here.

       Second, Myers argues that Counts 1 through 5 were multiplicious, since they all

charged the same conspiracy listed in Count One; in Myers’ eyes, they should have been

merged at sentencing. Myers’ counsel raised this issue on appeal, see Myers, 854 F.3d at 355-

56, so counsel cannot be held ineffective for failing to raise the issue when he did, in fact, do

so.

       Third, Myers again argues that Counts One and Five were a single conspiracy that

should have been merged at sentencing. This issue was raised on appeal and rejected, see

id., so counsel was not ineffective for failing to raise this issue.

       Fourth, Myers claims that he has already been punished for Counts One through Five

via the restitution order in Nunley’s case. This issue was raised in Ground One of the instant

motion, and is rejected for the reasons explained above.

                                                 30
         Fifth, Myers argues that the Court miscalculated the loss amount. This issue was

raised in Ground Six of the instant motion, and is rejected for the reasons explained above.

         Sixth, Myers argues that the Court “effectively ungrouped the money laundering

counts from the theft counts by using specific offense characteristics from both chapter two

levels.” But he does not explain this alleged error, nor does he explain how, if it was

erroneous, it prejudiced him. Such a conclusory claim of error and prejudice is insufficient

to establish ineffective assistance of counsel. See Prince v. Straub, 78 F. App'x 440, 442 (6th

Cir. 2003) (“Conclusory allegations, without evidentiary support, do not provide a basis for

habeas relief.”).

         Seventh, Myers argues that the Court left a sentencing disparity issue unresolved: the

disparity between Myers’ sentence and Nunley’s sentence. Myers’ counsel raised this issue

in his sentencing memorandum (ECF No. 159 at PageID.1141). At sentencing, the Court

addressed this issue, noting that Myers was more culpable than Nunley and that Myers was

a recidivist that has stated that he would “never fly right” (see ECF No. 178 at PageID.2552,

2558).

         “Subsection 3553(a)(6) is concerned with national disparities among the many

defendants with similar criminal backgrounds convicted of similar criminal conduct. It is not

concerned with disparities between one individual’s sentence and another individual’s

sentence[.]” United States v. Simmons, 501 F.3d 620, 623 (6th Cir. 2007) (internal citations

omitted). Further, “ ‘disparities between the sentences of coconspirators can exist for valid

reasons, such as differences in criminal histories, the offenses of conviction, or one

coconspirator’s decision to plead guilty and cooperate with the government.’ ” United States

                                               31
v. Graham, 564 F. App’x 196, 199 (6th Cir. 2014) (quoting United States v. Conatser, 514

F.3d 508, 522 (6th Cir. 2008)).

       Judge Bell expressly considered the differences between Myers’ and Nunley’s

conduct and crafted a sentence for Myers based on the applicable § 3553(a) factors. There

is no requirement that co-defendants’ sentences be uniform, so Myers’ argument here is

frivolous. Counsel cannot be deemed ineffective for failing to raise this issue. Accordingly,

Myers has failed to establish a claim for ineffective assistance of counsel. Sutton, 645 F.3d at

755.

       Eighth and finally, Myers claims that he and the Government agreed that the loss

amount should not include the value of the motor home stolen from North Carolina and

agreed that a 16-level loss adjustment should apply, so when the Court failed to address this

issue, counsel was ineffective for failing to object. This argument is contrary to the record.

Myers’ counsel advocated for the loss calculation Myers thought was appropriate; the

Government responded; and the Court made its own loss finding (see ECF No. 178 at

PageID.2498-2505). There is simply no record evidence of any “agreement” between Myers

and the Government, and even if there was, it is well settled that a court is not bound by

parties’ stipulations as to applicable loss amounts. See, e.g., United States v. Folliet, 574 F.

App'x 651, 658 (6th Cir. 2014). Therefore, Myers has failed to establish ineffective assistance

of counsel.

Ground Nine: Ineffective Assistance of Counsel -- Sentence above the Statutory Maximum

       Myers argues that all of his attorneys were ineffective for failing to argue that he was

improperly sentenced above the statutory maximum for his convictions: Myers believes he

                                              32
was sentenced to 34 months above the statutory maximum. This claim is frivolous at best.

Myers was convicted of seven counts that resulted in a total statutory maximum of 95 years,

which is 1,140 months (see ECF No. 147 at PageID.1074). The Court had discretion to run

his sentences on each count concurrently or consecutively. See 18 U.S.C. § 3584. Therefore,

the Court could have sentenced him to any term of months up to 1,140 months’

imprisonment without exceeding the statutory maximum.

       The Court sentenced Myers to 394 months’ imprisonment, but then applied a

downward adjustment of 34 months to adjust for the term of custody that Myers had already

served (see ECF No. 178 at PageID.2559). The Court then imposed the maximum statutory

penalty for each count but concurrently, which resulted in the 360-month sentence. The

Court acted in accordance with 18 U.S.C. § 3583, and therefore, there was no basis on which

counsel could have objected. See, e.g., U.S.S.G § 5G1.2(d); United States v. Smith, 191 F.

App'x 383, 388 (6th Cir. 2006) (“Smith mistakenly assumes that the 120-month statutory

maximum for [Count 1] bars the district court from stacking two sixty-month sentences for

[Counts 3 and 4] . . . [to arrive] at a total sentence of 240 months.”). Accordingly, none of

Myers’ attorneys were ineffective for failing to raise a meritless objection.

Ground Eleven: Ineffective Assistance of Counsel -- Restitution was Double Jeopardy

       Myers again argues that his counsel were ineffective for failing to object or otherwise

argue that sentencing Myers to restitution in this case violated his Fifth Amendment

protection against double jeopardy because of the restitution order in Nunley’s case. This is

the third iteration of the same argument presented in Ground One above. It is rejected for

the same reasons explained above.

                                               33
Ground Thirteen: Ineffective Assistance of Counsel -- Consequential Damage Amount

       Myers argues that all of his counsel were ineffective for failing to object to the amount

of consequential damages because he believes the Mandatory Victims Restitution Act

(“MVRA”), 18 U.S.C. § 3663A, limits the restitution amount to the replacement value of the

property. Myers believes there is an error based on the “over $636,000 in consequential

damages which were included in the restitution,” though it is unclear where he came up with

this number.

          This claim fails for two reasons. First, because it is incorrect that restitution is limited

to the replacement value of relevant property: 18 U.S.C. § 3663A(b)(4) requires a district

court “to order restitution to ‘reimburse the victim for . . . other expenses incurred during

participation in the investigation or prosecution of the offense.” United States v. Elson, 577

F.3d 713, 726 (6th Cir. 2009) (quoting 18 U.S.C. § 3663A(b)(4)). The Supreme Court has

since clarified that “the words ‘investigation’ and ‘proceedings’ in the [statute] refer to

government investigations and criminal proceedings,” but that such expenses nevertheless

remain within the proper scope of the statute. Lagos v. United States, 138 S. Ct. 1684, 1690

(2018).

       Second, Myers has not identified, and the Court cannot locate, any consequential

damages that were included in his restitution. The judgment lists specific restitution amounts

payable to each victim (see ECF No. 164 at PageID.1194-95). Comparing those amounts

with the loss amounts listed in the victim-impact section of the PSR (ECF No. 147 at

PageID.1035-42) reveals that the Court did not order restitution for “consequential

damages.” The restitution amounts are each the value of the property on the date of the loss

                                                  34
less the value of any part of the property that was returned, in accordance with 18 U.S.C.

§ 3663A(b)(1).

       Myers has failed to demonstrate that he was ordered to pay restitution for

“consequential damages,” so his attorneys cannot be held ineffective for failing to raise this

meritless issue. Sutton, 645 F.3d at 755. This defeats Myers’ claim.

Ground Fourteen: Ineffective Assistance of Counsel -- Inclusion of “Uncharged Conduct”
in Restitution Order and Double Jeopardy

       Myers argues that his counsel was ineffective for failing to object when the Court erred

by ordering restitution for uncharged conduct (the 2006 Travel Supreme) and the offense

for which he had already been ordered to pay restitution in the District of Arizona.

       As the Court noted in Ground Three above, the 2006 Travel Supreme was not

specifically listed in the indictment, but it was properly considered in the conspiracy charged

as Count 1. Myers was convicted of this count, so he was properly ordered to pay restitution

for this conduct. See 18 U.S.C. § 3663A(a)(1-2). His counsel was not ineffective for failing

to raise a meritless argument to the contrary. Sutton, 645 F.3d at 755.

       Regarding the Arizona conduct: Myers’ argument here is conclusory. He does not

cite to the record or any authority to support his argument, so the Court can dismiss this

claim as waived. See United States Keller, 498 F.3d 316, 326 (6th Cir. 2007) (“issues adverted

to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are

deemed waived”). Even if the Court considered the argument, it would be meritless as it is

contradicted by the record. The Court explicitly excluded restitution for two claims related

to the Arizona matter (see ECF No. 178 at PageID.2539). Therefore, as has become a


                                              35
theme, Myers argument is contradicted by the record, and he cannot establish that his

counsel’s performance was deficient.

Ground Fifteen: Ineffective Assistance of Counsel -- Unwarranted Sentencing Disparities

       Myers’ final argument is that his counsel were ineffective for failing to object to the

unwarranted sentencing disparities between his sentence and the national average federal

sentence for non-violent interstate transportation of stolen vehicle cases. Myers argues that

the national average sentence for a case like his is only 8.5 years (or 102 months).

       At sentencing, federal judges are required to consider “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” Gall v. United States, 552 U.S. 38, 54 (2007) (citing § 3553(a)(6)). As noted

above, this concern involves “national sentencing disparities rather than sentencing

disparities among codefendants.” United States v. Peppel, 707 F.3d 627, 638 (6th Cir. 2013).

“[A]voidance of unwarranted disparities was clearly considered by the Sentencing

Commission when setting the Guidelines ranges.” Gall, 552 U.S. at 54. But “concern about

unwarranted disparities is at a minimum when a sentence is within the Guidelines range.”

United States v. Willingham, 497 F.3d 541, 545 (5th Cir. 2007) (citation omitted); see also

United States v. Swafford, 639 F.3d 265, 270 (6th Cir. 2011) (“The point of the guidelines is

to decrease sentencing disparities, an objective furthered by a within-guidelines sentence, as

opposed to a sentence that varies above or below the advisory guidelines range. The very

thing Swafford presumably wants—a below-guidelines sentence—is more likely to create

disparities than eliminate them.”)



                                              36
       Myers claims that the national average sentence for similar convictions is 102 months,

but he does not support this claim with any evidence. Even if he had, such a broad definition

of the “comparable average sentence” is not truly comparable to the circumstances of Myers’

conduct and conviction: the result is that it is not a meaningful benchmark. “National

averages of sentences that provide no details underlying the sentences are unreliable to

determine unwarranted disparity because they do not reflect the enhancements or

adjustments for the aggravating or mitigating factors that distinguish individual cases.”

Willingham, 497 F.3d at 544. Such averages “disregard individual circumstances and only

reflect a broad grouping of sentences imposed on a broad grouping of criminal defendants;

consequently, they are basically meaningless in considering whether a disparity with respect

to a particular defendant is warranted or unwarranted.” Id. at 544-45.

       In any event, what Myers fails to acknowledge is that his sentence was driven by the

money laundering guidelines, not the stolen vehicle guidelines, so the comparisons he

attempts to draw are improper. Further, he cites Nunley’s sentence, but he acknowledges

that the disparity rule does not apply to co-defendants. Neither of Myers’ arguments are

persuasive. Finally, the Court notes that Myers received a sentence at the low end of the

guidelines range. One of the purposes of the guidelines is to maintain uniformity in

sentences; the in-range sentence is presumptively not a disparity. The Court finds no merit

to this argument, and Myers’ counsel were not ineffective for failing to raise a meritless issue.

Sutton, 645 F.3d at 755.




                                               37
                                 IV. Miscellaneous Matters

   A. Hearing

       In an action to vacate or correct a sentence, the Court need not hold a hearing if the

motion and records of the case conclusively show that the prisoner is not entitled to relief.

28 U.S.C. § 2255(b). “The statute ‘does not require a full blown evidentiary hearing in every

instance . . . . Rather, the hearing conducted by the court, if any, must be tailored to the

specific needs of the case, with due regard for the origin and complexity of the issues of fact

and the thoroughness of the record on which (or perhaps, against which) the section 2255

motion is made.’ ” Smith v. United States, 348 F.3d 545, 550-51 (6th Cir. 2003) (quoting

United States v. Todaro, 982 F.2d 1025, 1030 (6th Cir. 1993)). Moreover, no evidentiary

hearing is required if the movant’s allegations “cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions rather than statements of

fact.” Arredondo, 178 F.3d at 782 (quotation omitted). Nor is an evidentiary hearing required

when a petitioner has made only “bald assertions and conclusory allegations.” Washington

v. Renico, 455 F.3d 722, 733 (6th Cir. 2006).

       Given that the Court concludes that Myers’ arguments are meritless (and that many

of them are plainly contrary to the record), the Court finds that no hearing is necessary.

Myers’ motion for a hearing (ECF No. 214) will be denied.

   B. Discovery

       Myers has filed a Motion for Discovery, seeking “copies of the original police reports

taken at the time the [motorhomes] were discovered to be stolen,” and “interrogatories of



                                              38
Ms. Jolene Weiner-Vatter, Brian Lennon, . . . and Kenneth Tableman” (ECF No. 213 at

PageID.4005-06.)

       “Habeas petitioners have no right to automatic discovery.” Williams v. Bagley, 380

F.3d 932, 974 (6th Cir. 2004) (citation omitted). Rule 6(a) of the Rules Governing Section

2255 Proceedings provides that the Court “may, for good cause, authorize a party to conduct

discovery under the Federal Rules of Criminal Procedure or Civil Procedure, or in

accordance with the practices and principles of law.” To demonstrate good cause, Myers

must provide specific allegations that show reason to believe that he may be able to

demonstrate that he is entitled to relief. Williams, 380 F.3d at 974. As the moving party,

Myers carries the burden of demonstrating that the information requested is material. Id.

“Rule 6 does not ‘sanction fishing expeditions based on a petitioner’s conclusory

allegations.’ ” Id. (citing Rector v. Johnson, 120 F.3d 551, 562 (5th Cir. 1997)). Nor are

conclusory allegations enough to warrant discovery. Id.

       Myers has failed to establish good cause for the production of police reports for

several reasons. First, he already has some of the reports: he attached one as an exhibit to

his motion (see ECF No. 211-2 at PageID.3951-55). Second, he could obtain copies of these

reports from any of his three attorneys. Third, Myers admits that he does not know what the

police reports contain, but speculates that they will show “fabricated losses.” This is no more

than wishful thinking on Myers’ part, and it is inadequate to establish good cause. Fourth and

finally, the Court has concluded that Myers’ claims all fail as a matter of law, and no further

development of facts from the police reports (or otherwise) will save his claims.



                                              39
       The request to serve interrogatories on Myers’ former attorneys fares no better. The

Court has determined that all of Myers’ ineffective assistance of counsel claims fail as a matter

of law, so there is no need for counsel to respond to Myers’ proposed interrogatories. Myers’

motion for discovery (ECF No. 213) will be denied.

   C. Service

       Finally, Myers requests a change in the way the Government’s motions are served on

him (see ECF No. 225). Given that there are no outstanding motions from the Government

and that Myers has filed a reply to the Government’s response to his motion (see ECF No.

240), this motion is moot.

                                        V. Conclusion

       In summary, after considering Defendant’s motion under § 2255 and supplements

thereto, the Court finds that the grounds for relief are meritless. In addition, no evidentiary

hearing or discovery is warranted because the motion, files, and records of the case

conclusively show that Defendant is not entitled to relief. Consequently, the Court will deny

the motion under § 2255.

       Under 28 U.S.C. § 2253(c), the Court must determine whether to issue a certificate

of appealability. A certificate should issue if the movant has demonstrated “a substantial

showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit has

disapproved of issuance of blanket denials of a certificate of appealability. Murphy v. Ohio,

263 F.3d 466, 467 (6th Cir. 2001). The district court must “engage in a reasoned assessment

of each claim” to determine whether a certificate is warranted. Id. Each issue must be

considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

                                               40
U.S. 473 (2000). Murphy, 263 F.3d at 467. Under Slack, to warrant a grant of the certificate,

Defendant “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.

       The Court has carefully considered the issues under the Slack standard and concludes

that reasonable jurists could not find that this Court’s denial of Defendant’s claims was

debatable or wrong. Accordingly, the Court will deny a certificate of appealability.

       An order and judgment will enter consistent with this Opinion.

Date: July 15, 2021                                                 /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                             41
